UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4300



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CHARLES ERVIN LADSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (3:04-cr-01142-JFA-1)


Submitted:   April 27, 2007                   Decided:   May 8, 2007


Before WILKINSON, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


W. Michael Duncan, AUSTIN, LEWIS & ROGERS, P.A., Columbia, South
Carolina, for Appellant.      Reginald I. Lloyd, United States
Attorney, Anne Hunter Young, Assistant United State Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Charles Ervin Ladson was found guilty by a jury of

conspiracy to commit an offense or to defraud the United States

(bank fraud) in violation of 18 U.S.C. §§ 371, 1344 (2000).                  He was

sentenced to forty-one months of imprisonment within his calculated

advisory sentencing range under the federal Sentencing Guidelines.

On appeal, Ladson           argues: (1) that the district court erroneously

allowed testimony from his co-Defendants regarding statements made

by an unindicted co-conspirator* and (2) that his sentence is

unreasonable.            For the reasons that follow, we affirm.

                  First, we find no abuse of discretion in the district

court’s decision to admit the statements at issue into evidence

under Fed. R. Evid. 801(d)(2)(E).                 United States v. Blevins, 960

F.2d 1252, 1255-56 (4th Cir. 1992) (stating standard).                 Second, we

find       that    the    district   court’s     sentence,   imposed   within   the

advisory sentencing range and after considering the factors in 18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2006), was reasonable.

United States v. Johnson, 445 F.3d 339, 341 (4th Cir. 2006)

(stating that a sentence within proper advisory Guidelines range is

presumptively reasonable); United States v. Green, 436 F.3d 449,

456    (4th       Cir.)    (noting   a   court    must   calculate   the   advisory

Guidelines range and then consider whether that range serves the


       *
      Upon the record before us it is not entirely clear as to
whether the statements at issue were made by the same or two
different co-conspirators.

                                          - 2 -
factors set forth in § 3553(a)), cert. denied, 126 S. Ct. 2309

(2006).

           Accordingly, we affirm Ladson’s conviction and sentence.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -